UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6377 DREYFUS MUNICIPAL FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 08/31 Date of reporting period: 08/31/09 FORM Na -CSR Item 1. Reports to Stockholders. Dreyfus BASIC Municipal Money Market Fund ANNUAL REPORT August 31, 2009 Save time. Save paper. View your next shareholder report online as soon as it s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund s Expenses 6 Comparing Your Fund s Expenses With Those of Other Funds 7 Statement of Investments 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 22 Notes to Financial Statements 28 Report of Independent Registered Public Accounting Firm 29 Important Tax Information 30 Board Members Information 33 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus BASIC Municipal Money Market Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this annual report for Dreyfus BASIC Municipal Money Market Fund, covering the 12-month period from September 1, 2008, through August 31, 2009. At long last, the current recession cycle appears to be winding down. After generally slumping since December 2007, we expect U.S. economic growth to pick up during the third quarter of 2009. Highly stimulative monetary and fiscal policies domestically and throughout the world, combined with the low cost of debt and equity capital compared to historical norms, already have sparked a rebound in industrial production as manufacturers replenish their depleted inventories. However, we continue to anticipate a slower-than-average recovery, with the unemployment rate likely to remain elevated over the next several quarters. Both the taxable and tax-exempt short-term money markets have continued to reflect historically low short-term interest rates.As longer-term fixed income asset classes rallied strongly during the spring and summer of 2009, yields of money market funds remained at low levels despite significant outflows in recent months. Nonetheless, the need for daily liquidity can never be understated, and true money market mutual funds have continued to provide the safety of principal and liquidity that many investors expect. In these times of market flux, we urge you to speak with your financial adviser about your specific need for liquidity and the potential opportunities and obstacles that come with investing in today s changing investment environment. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the fund s Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman & Chief Executive Officer The Dreyfus Corporation September 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2008, through August 31, 2009, as provided by Colleen Meehan, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended August 31, 2009, Dreyfus BASIC Municipal Money Market Fund produced an annualized yield of 1.12%. Taking into account the effects of compounding, the fund produced an annualized effective yield of 1.12%. 1 Yields of tax-exempt money market instruments declined to and remained at historically low levels during the reporting period as the Federal Reserve Board (the Fed ) eased monetary policy to combat a recession and financial crisis. The Fund s Investment Approach The fund seeks as high a level of current income exempt from federal income taxes as is consistent with the preservation of capital and the maintenance of liquidity.To pursue this goal, the fund normally invests substantially all of its assets in short-term, high-quality, municipal obligations that provide income exempt from federal personal income taxes.The fund may also invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. Although the fund seeks to provide income exempt from federal income taxes, interest from some of its holdings may be subject to the federal alternative minimum tax. In addition, the fund may invest temporarily in high quality, taxable money market instruments when acceptable municipal obligations are not available for investment. Money Market Yields Plunged During the Downturn Economic conditions had deteriorated sharply over the fall of 2008 due to weakness in housing markets, rising unemployment and declining consumer confidence, which produced the longest and most severe The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) U.S. recession since the 1930s. In addition, the failures of major financial institutions sparked a global financial crisis that punished dealers and insurers of municipal money market instruments with severe investment losses. These developments caused dislocations among short-term money market instruments, including tax-exempt variable rate demand notes ( VRDNs ), and a surge in redemptions from some funds. In response, the Fed aggressively reduced the overnight federal funds rate, from 2% at the start of the reporting period to a historically low range of 0% to 0.25%. In an effort to shore up investor confidence, the U.S. Department of the Treasury initiated several remedial measures, including the Temporary Guarantee Program for Money Market Funds. In this environment, money market yields fell to historically low levels. Tighter lending restrictions imposed by most banks led to a decrease in the available supply ofVRDNs and tender option bonds, effectively increasing funding costs for municipalities in the short-term market. Consequently, more issuers instead have issued longer-term bonds. Meanwhile, demand for tax-exempt money market securities has remained robust from investors concerned about the likelihood of tax increases.The combination of limited supply and robust demand put additional downward pressure on tax-exempt money market yields. Finally, the economic downturn damaged the fiscal conditions of many states and municipalities, which faced weak housing markets, rising unemployment, reduced tax collections and intensifying demands on social services programs.The resulting credit deterioration has further limited the supply of instruments meeting our investment criteria. Amid Turmoil, a Focus on Quality and Liquidity We focused throughout the reporting period on direct, high-quality municipal obligations that have been independently approved by our credit analysts.We generally favored instruments backed by pledged tax appropriations or revenues from facilities providing essential services. 4 After short-term interest rates fell to historical lows, we reduced the fund s weighted average maturity to a range that was shorter than industry averages in case of unexpected liquidity needs. Because yield differences have remained relatively narrow along the market s maturity range, this conservative positioning has not detracted materially from the fund s performance. Preserving Capital Is Our Priority Yields of instruments from issuers with questionable credit profiles generally have been higher than yields from issuers who seem to be in better financial condition. However, we believe the prudent course in today s uncertain economic and market environment is to refrain from chasing higher yields, instead maintaining a conservative credit selection strategy with an emphasis on preservation of capital and liquidity. September 15, 2009 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation, pursuant to an agreement in effect until such time as shareholders are given at least 90 days notice. Had these expenses not been absorbed, the fund s yield would have been 0.91% and the fund s effective yield would have been 0.91%. The Fund 5 UNDERSTANDING YOUR FUND S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund s prospectus or talk to your financial adviser. Review your fund s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus BASIC Municipal Money Market Fund from March 1, 2009 to August 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2009 Expenses paid per $1,000 $2.27 Ending value (after expenses) $1,002.90 COMPARING YOUR FUND S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2009 Expenses paid per $1,000 $2.29 Ending value (after expenses) $1,022.94 Expenses are equal to the fund s annualized expense ratio of .45%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS August 31, 2009 Short-Term Coupon Maturity Principal Investments 99.8% Rate (%) Date Amount ($) Value ($) Alabama 2.4% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) (Liquidity Facility; National Rural Utilities Cooperative Finance Corporation and LOC; National Rural Utilities Cooperative Finance Corporation) 2.85 11/16/09 3,000,000 3,000,000 Evergreen Industrial Development Board, Industrial Revenue, Refunding (Tenax Manufacturing Project) (LOC; San Paolo Bank) 0.48 9/7/09 2,300,000 a 2,300,000 Southeast Alabama Gas District, Supply Project Revenue (Liquidity Facility; Societe Generale) 0.13 9/1/09 2,000,000 a 2,000,000 Arizona 1.2% Yavapai County Industrial Development Authority, HR (Northern Arizona Healthcare System) (LOC; Banco Bilbao Vizcaya Argentaria) 0.26 9/7/09 3,500,000 a 3,500,000 California 1.7% Southern California Public Power Authority, Transmission Project Revenue, Refunding (Southern Transmission Project) (Insured; FSA and Liquidity Facility; Westdeutsche Landesbank) 0.55 9/7/09 5,000,000 a 5,000,000 Colorado 3.7% CollegeInvest, Education Loan Revenue (LOC; Lloyds TSB Bank PLC) 0.38 9/7/09 5,000,000 a 5,000,000 Denver City and County, Airport System Revenue (LOC; Landesbank Baden-Wurttemberg) 0.70 9/7/09 3,500,000 a 3,500,000 Solaris Metropolitan District Number 1, Property Tax Revenue (LOC; Key Bank) 1.09 9/7/09 2,610,000 a 2,610,000 The Fund 7 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut .3% New Haven, GO Notes, BAN 1.25 2/15/10 1,000,000 1,001,703 District of Columbia 2.7% Anacostia Waterfront Corporation, PILOT Revenue (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC; Wachovia Bank) 0.27 9/7/09 5,975,000 a,b 5,975,000 District of Columbia, Revenue (Idea Public Charter School) (LOC; Allfirst Bank) 0.44 9/7/09 1,995,000 a 1,995,000 Florida 3.6% Capital Trust Agency, MFHR (Brittany Bay Apartments Waterman s Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.50 9/7/09 2,835,000 a,b 2,835,000 Escambia County Health Facilities Authority, Healthcare Facilities Revenue, Refunding (Azalea Trace, Inc. Obligated Group) (LOC; Bank of America) 0.15 9/1/09 2,000,000 a 2,000,000 Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wachovia Bank) 0.48 9/7/09 1,370,000 a 1,370,000 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (LOC; Branch Banking and Trust Co.) 0.34 9/7/09 4,500,000 a 4,500,000 Georgia 3.7% Clayton County Development Authority, Revenue (DACC Public Purpose Corporation II Project) (LOC; Dexia Credit Locale) 1.65 9/7/09 4,570,000 a 4,570,000 Fulton County, General Fund TAN 1.00 12/31/09 3,000,000 3,006,780 Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue, CP (Liquidity Facility; Dexia Credit Locale) 0.90 9/1/09 3,400,000 3,400,000 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Hawaii .5% Hawaii, GO Notes 6.00 10/1/09 1,400,000 1,406,341 Idaho .4% Idaho Health Facilities Authority, Revenue (Saint Luke s Regional Medical Center Project) (Insured; FSA and Liquidity Facility; Bank of Montreal) 0.19 9/1/09 1,245,000 a 1,245,000 Illinois 1.1% Illinois Development Finance Authority, Revenue (Park Ridge Youth Campus Project) (LOC; ABN-AMRO) 0.60 9/7/09 1,100,000 a 1,100,000 Illinois Finance Authority, Revenue (Elgin Academy Project) (LOC; Charter One Bank NA) 3.11 9/7/09 2,185,000 a 2,185,000 Indiana 1.6% Carmel Clay Schools, GO Notes, TAW 2.75 12/31/09 3,610,000 3,630,813 Indiana Bond Bank, Advance Funding Program Notes 2.00 1/5/10 1,000,000 1,005,376 Iowa 1.7% Iowa Finance Authority, SWDR (MidAmerican Energy Project) 0.48 9/7/09 5,000,000 a 5,000,000 Kansas .6% Shawnee, IDR (Thrall Enterprises Inc. Project) (LOC; ABN-AMRO) 0.60 9/7/09 1,800,000 a 1,800,000 Kentucky 1.6% Williamstown, Lease Program Revenue (Kentucky League of Cities Funding Trust) (LOC; U.S. Bank NA) 0.19 9/7/09 4,910,000 a 4,910,000 Louisiana .9% Ascension Parish, Revenue (BASF Corporation Project) 0.77 9/7/09 2,800,000 a 2,800,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maine .6% Maine Municipal Bond Bank, Revenue 4.00 11/1/09 1,825,000 1,835,757 Maryland 2.2% Maryland Economic Development Corporation, Revenue (Chesapeake Advertising Facility) (LOC; M&T Bank) 0.64 9/7/09 1,645,000 a 1,645,000 Montgomery County, CP (Liquidity Facility; JPMorgan Chase Bank) 0.40 1/11/10 5,000,000 5,000,000 Massachusetts 3.6% Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) (Insured; Assured Guaranty and Liquidity Facility; JPMorgan Chase Bank) 0.32 9/7/09 10,800,000 a 10,800,000 Michigan 11.0% Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.40 12/3/09 5,000,000 5,000,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.43 9/7/09 5,900,000 a 5,900,000 Michigan Strategic Fund, LOR (Diocese of Grand Rapids Educational and Cathedral Square Project) (LOC; Fifth Third Bank) 1.85 9/7/09 15,000,000 a 15,000,000 Michigan Strategic Fund, LOR (NSS Technologies Project) (LOC; Wachovia Bank) 0.63 9/7/09 4,000,000 a 4,000,000 Oakland County Economic Development Corporation, LOR (Michigan Seamless Tube LLC Project) (LOC; ABN-AMRO) 0.75 9/7/09 2,760,000 a 2,760,000 Minnesota 1.1% Waite Park, IDR (McDowall Company Project) (LOC; U.S. Bank NA) 0.60 9/7/09 3,340,000 a 3,340,000 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Nevada 6.0% Clark County, Airport System Subordinate Lien Revenue (LOC; Landesbank Baden-Wurttemberg) 0.60 9/7/09 15,500,000 a 15,500,000 Nevada, Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.00 12/1/09 2,500,000 2,528,210 New Hampshire 2.4% Rockingham County, GO Notes, TAN 1.25 12/18/09 7,000,000 7,011,294 New York 3.5% Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue (LOC; Citibank NA and Liquidity Facility; Citibank NA) 0.63 9/7/09 3,000,000 a,b 3,000,000 Metropolitan Transportation Authority, RAN 2.00 12/31/09 4,000,000 4,021,224 New York City, GO Notes (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.22 9/1/09 3,500,000 a 3,500,000 North Carolina 7.0% Charlotte, COP, CP (LOC; Wachovia Bank) 0.40 9/24/09 7,739,000 7,739,000 Iredell County Industrial Facilities and Pollution Control Financing Authority, IDR (C.R. Onsrud, Inc. Project) (LOC; Wachovia Bank) 0.58 9/7/09 2,805,000 a 2,805,000 North Carolina Capital Facilities Finance Agency, Educational Facilities Revenue (High Point University Project) (LOC; Branch Banking and Trust Co.) 0.33 9/7/09 4,000,000 a 4,000,000 North Carolina Medical Care Commission, Health Care Facility Revenue (Merlots Program) (Providence Place Retirement Community Nursing Home Project) (Liquidity Facility; Wachovia Bank and LOC; GNMA) 0.27 9/7/09 6,280,000 a,b 6,280,000 The Fund 11 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio 2.4% Montgomery County, Revenue, CP (Miami Valley Hospital) (Liquidity Facility; JPMorgan Chase Bank) 1.15 9/2/09 5,000,000 5,000,000 Ohio Turnpike Commission, Turnpike Revenue, Refunding 2.00 2/15/10 2,105,000 2,119,294 Oklahoma 2.5% Optima Municipal Authority, Industrial Revenue (Seaboard Project) (LOC; SunTrust Bank) 1.60 9/7/09 7,500,000 a 7,500,000 Pennsylvania 3.6% Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.30 9/7/09 2,000,000 a 2,000,000 Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Bank) 0.39 9/7/09 1,380,000 a 1,380,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Bank) 0.54 9/7/09 5,000,000 a 5,000,000 Philadelphia Authority for Industrial Development, Revenue (Gift of Life Donor Program Project) (LOC; Commerce Bank NA) 0.24 9/7/09 2,400,000 a 2,400,000 South Carolina 1.7% South Carolina Jobs-Economic Development Authority, HR (Conway Hospital, Inc.) (Insured; Assured Guaranty and Liquidity Facility; Branch Banking and Trust Co.) 0.36 9/7/09 4,975,000 a 4,975,000 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Tennessee 4.9% Knox County Health, Educational and Housing Facility Board, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; Landesbank Baden-Wurttemberg) 0.60 9/7/09 4,300,000 a 4,300,000 Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.39 9/7/09 3,380,000 a,b 3,380,000 Tennergy Corporation, Gas Revenue (Putters Program) (LOC; BNP Paribas) 0.39 9/7/09 6,885,000 a,b 6,885,000 Texas 11.0% Greenville Industrial Development Corporation, IDR (Woodgrain Project) (LOC; General Electric Capital Corp.) 0.65 9/7/09 3,225,000 a 3,225,000 Harris County, CP (Liquidity Facility; Bank of Nova Scotia) 0.40 11/10/09 600,000 600,000 Harris County, CP (Liquidity Facility: Bank of Nova Scotia and Lloyds TSB Bank PLC) 0.40 11/10/09 4,800,000 4,800,000 Harris County Industrial Development Corporation, SWDR (Deer Park Refining Limited Partnership Project) 0.54 9/1/09 1,800,000 a 1,800,000 Harris County Metropolitan Transit Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.35 11/17/09 6,500,000 6,500,000 Port of Port Arthur Navigation District of Jefferson County, Environmental Facilities Revenue, Refunding (Motiva Enterprises LLC Project) 0.45 9/7/09 5,945,000 a 5,945,000 The Fund 13 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Texas, TRAN 2.50 8/31/10 5,000,000 c 5,102,250 University of Texas System Board of Regents, Financing System Revenue 0.18 9/7/09 4,750,000 a 4,750,000 Utah .7% Intermountain Power Agency, Power Supply Revenue, CP (Liquidity Facility: Bank of America and Bank of Nova Scotia) 0.40 11/18/09 2,000,000 2,000,000 Vermont 1.5% Vermont Economic Development Authority, Revenue, CP (Economic Development Capital Program) (LOC; Calyon) 0.45 9/1/09 3,600,000 3,600,000 Vermont Educational and Health Buildings Financing Agency, Revenue (Capital Asset Financing Program) (LOC; Comerica Bank) 1.20 9/7/09 780,000 a 780,000 Virginia 1.0% Hanover County Industrial Development Authority, IDR (Virginia Iron and Metal Company Inc., Project) (LOC; Branch Banking and Trust Co.) 0.43 9/7/09 2,855,000 a 2,855,000 Washington .9% Port of Chehalis Industrial Development Corporation, Industrial Revenue (JLT Holding, LLC Project) (LOC; Wells Fargo Bank) 0.43 9/7/09 2,610,000 a 2,610,000 14 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Wisconsin 4.5% Waupaca, IDR (Gusmer Enterprises, Inc. Project) (LOC; Wachovia Bank) 0.63 9/7/09 3,350,000 a 3,350,000 Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; Bank One NA) 0.45 9/7/09 3,060,000 a 3,060,000 Wisconsin Health and Educational Facilities Authority, Revenue, Refunding (Lawrence University of Wisconsin) (LOC; JPMorgan Chase Bank) 0.39 9/7/09 4,145,000 a 4,145,000 Wisconsin School Districts, COP, TRAN (Cash Flow Management Program) (LOC; U.S. Bank NA) 3.00 9/17/09 3,000,000 3,001,550 Total Investments (cost $297,374,592) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% a Variable rate demand note rate shown is the interest rate in effect at August 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2009, these securities amounted to $28,355,000 or 9.5% of net assets. c Purchased on a delayed delivery basis. The Fund 15 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 16 Summary of Combined Ratings (Unaudited) Fitch or Moody s or Standard & Poor s Value (%) F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 89.1 AAA,AA,A d Aaa,Aa,A d AAA,AA,A d 4.3 Not Rated e Not Rated e Not Rated e 6.6 Based on total investments. d Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. e Securities which, while not rated by Fitch, Moody s and Standard & Poor s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 17 STATEMENT OF ASSETS AND LIABILITIES August 31, 2009 Cost Value Assets ($): Investments in securities See Statement of Investments Cash Interest receivable Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliates Note 2(b) Payable for investment securities purchased Payable for shares of Common Stock redeemed Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Net Assets ($) Shares Outstanding (3 billion shares of $.001 par value Common Stock authorized) Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Year Ended August 31, 2009 Investment Income ($): Interest Income Expenses: Management fee Note 2(a) 1,638,597 Shareholder servicing costs Note 2(b) 165,601 Treasury insurance expense Note 1(e) 134,289 Professional fees 71,267 Custodian fees Note 2(b) 41,921 Directors fees and expenses Note 2(c) 29,599 Registration fees 20,443 Prospectus and shareholders reports 7,362 Miscellaneous 30,626 Total Expenses Less reduction in management fee due to undertaking Note 2(a) (662,273) Less reduction in fees due to earnings credits Note 1(b) (23,169) Net Expenses Investment Income Net, representing net increase in net assets resulting from operations See notes to financial statements. The Fund 19 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2009 2008 Operations ($): Investment Income Net, representing net increase in net assets resulting from operations Dividends to Shareholders from ($): Investment income net Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold 101,299,363 186,195,914 Dividends reinvested 3,626,278 8,486,014 Cost of shares redeemed (167,512,764) (173,346,642) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 360,650,709 339,371,923 End of Period See notes to financial statements. 20 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund s financial statements. Year Ended August 31, 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income net .011 .025 .033 .028 .016 Distributions: Dividends from investment income net (.011) (.025) (.033) (.028) (.016) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) 1.12 2.50 3.32 2.82 1.64 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .65 .60 .60 .61 .60 Ratio of net expenses to average net assets .44 .43 .45 .44 .44 Ratio of net investment income to average net assets 1.15 2.46 3.27 2.76 1.63 Net Assets, end of period ($ x 1,000) 298,064 360,651 339,372 363,231 420,987 See notes to financial statements. The Fund 21 NOTES TO FINANCIAL STATEMENTS NOTE 1 Significant Accounting Policies: Dreyfus BASIC Municipal Money Market Fund (the fund ) is a separate non-diversified series of Dreyfus Municipal Funds, Inc. (the Company ) which is registered under the Investment Company Act of 1940, as amended (the Act ), as an open-end management investment company and operates as a series company currently offering four series including the fund. The fund s investment objective is to provide investors with as high a level of current income exempt from federal income tax as is consistent with the preservation of capital and maintenance of liquidity.The Dreyfus Corporation (the Manager or Dreyfus ), a wholly-owned subsidiary of The Bank of New York Mellon Corporation ( BNY Mellon ), serves as the fund s investment adviser. MBSC Securities Corporation (the Distributor ), a wholly-owned subsidiary of the Manager, is the distributor of the fund s shares, which are sold without a sales charge. It is the fund s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, fund valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The fund s financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. 22 (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the fund s investments. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements ( FAS 157 ). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the fund s investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the fund s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of August 31, 2009 in valuing the fund s investments: Investments in Valuation Inputs Securities ($) Level 1 Quoted Prices Level 2 Other Significant Observable Inputs 297,374,592 Level 3 Significant Unobservable Inputs Total The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Cost of investments represents amortized cost. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code ).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended August 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. 24 At August 31, 2009, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2009 and August 31, 2008 were as follows: tax exempt income $3,769,513 and $8,690,984 and ordinary income $0 and $56,500, respectively. At August 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). (e) Treasury s Temporary Guarantee Program: The fund entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury ) to participate in the Treasury s Temporary Guarantee Program for Money Market Funds (the Program ). Under the Program, the Treasury guaranteed the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the fund s net asset value per share fell below $0.995 (a Guarantee Event ) and the fund liquidated. Recovery under the Program was subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increased the number of fund shares the investor held at the close of business on September 19, 2008 were not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 were not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, was initially extended by the Treasury until April 30, 2009 and had been further extended by the Treasury until September 18, 2009, at which time the Secretary of the Treasury terminated the Program. Participation in the initial term and the extended periods of the Program required a payment to the Treasury in the amount of .010%, .015% and .015%, respectively, of the fund s shares outstanding as of September 19, 2008 (valued at $1.00 per share). The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 2 Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .50% of the value of the fund s average daily net assets and is payable monthly.The Manager has undertaken, until such time as it gives shareholders at least 90 days notice to the contrary, to reduce the management fee paid by the fund, if the fund s aggregate expenses, exceed an annual rate of .45% of the value of the fund s average daily net assets.The reduction in management fee, pursuant to the undertaking, amounted to $662,273 during the period ended August 31, 2009. The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level.This undertaking is voluntary and not contractual and may be terminated at any time. During the period ended August 31, 2009, there was no expense reimbursement pursuant to the undertaking. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the fund s average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended August 31, 2009, the fund was charged $121,809 pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended August 31, 2009, the fund was charged $26,275 pursuant to the transfer agency agreement. 26 The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended August 31, 2009, the fund was charged $2,694 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended August 31, 2009, the fund was charged $41,921 pursuant to the custody agreement. During the period ended August 31, 2009, the fund was charged $6,097 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $126,983, custodian fees $10,663, shareholder services plan fees $9,000, chief compliance officer fees $2,784 and transfer agency per account fees $9,600, which are offset against an expense reimbursement currently in effect in the amount of $49,740. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3 Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through October 26, 2009, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments other than the termination of the Treasury s Temporary Guarantee Program by the Treasury as of September 18, 2009. See Note 1(e). The Fund 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus BASIC Municipal Money Market Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus BASIC Municipal Money Market Fund (one of the series comprising Dreyfus Municipal Funds, Inc.) as of August 31, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein.These financial statements and financial highlights are the responsibility of the Fund s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2009 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus BASIC Municipal Money Market Fund at August 31, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York October 26, 2009 28 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during the fiscal year ended August 31, 2009 as exempt-interest dividends (not generally subject to regular federal income tax). Where required by federal tax law rules, shareholders will receive notification of their portion of the fund s exempt-interest dividends paid for the 2009 calendar year on Form 1099-INT, which will be mailed in early 2010. The Fund 29 BOARD MEMBERS INFORMATION (Unaudited) 30 The Fund 31 BOARD MEMBERS INFORMATION (Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166. Additional information about the Board Members is available in the fund s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Arnold S. Hiatt, Emeritus Board Member 32 OFFICERS OF THE FUND (Unaudited) The Fund 33 OFFICERS OF THE FUND (Unaudited) (continued) 34 NOTES Dreyfus AMT-Free Municipal Bond Fund ANNUAL REPORT August 31, 2009 Save time. Save paper. View your next shareholder report online as soon as it s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund s Expenses 8 Comparing Your Fund s Expenses With Those of Other Funds 9 Statement of Investments 29 Statement of Assets and Liabilities 30 Statement of Operations 31 Statement of Changes in Net Assets 33 Financial Highlights 38 Notes to Financial Statements 48 Report of Independent Registered Public Accounting Firm 49 Important Tax Information 50 Board Members Information 53 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus AMT-Free Municipal Bond Fund, covering the 12-month period from September 1, 2008, through August 31, 2009. At long last, the current recession cycle appears to be winding down. After generally slumping since December 2007, we expect U.S. economic growth to pick up during the third quarter of 2009. In addition, we have seen encouraging evidence of a recovery, including a strengthening housing market and the positive impact of the U.S. government s American Recovery and Reinvestment Act of 2009 on the municipal markets. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although the rebound initially was concentrated primarily among higher-yielding municipal bonds that had been severely punished in the downturn, higher-quality municipals have also posted impressive year-to-date gains.While we are encouraged by the market s recent strength overall, we continue to closely monitor the situations of the various state municipalities in an anemic economic recovery.Accordingly, we believe that careful selectivity and risk management will be keys to success in the financial markets over the foreseeable future.As always, we urge you to speak with your financial adviser about the potential opportunities and obstacles in today s investment environment. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the fund s Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation September 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2008, through August 31, 2009, as provided by Douglas Gaylor, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended August 31, 2009, Dreyfus AMT-Free Municipal Bond Fund s Class A shares produced a total return of 3.78%, Class B shares returned 3.35%, Class C shares returned 3.00% and Class Z shares returned 4.12%. 1 In comparison, the Barclays Capital Municipal Bond Index (the Index ), the fund s benchmark, produced a total return of 5.67%, 2 and the average total return of funds reported in the Lipper General Municipal Debt Funds category was 2.38% for the same period. 3 Between their inception on December 15, 2008, and August 31, 2009, the fund s Class I shares posted a total return of 16.46%. 1 A financial crisis and economic slowdown produced heightened market volatility, but a strong market rally in 2009 erased earlier losses.The fund s returns lagged its benchmark, primarily due to the fund s focus on higher-quality, AMT-exempt holdings when lower-rated bonds led the rally. However, the fund produced higher returns than its Lipper category average, primarily due to strong income generated by seasoned bonds purchased at higher yields than are available today from comparable, newly issued securities. The Fund s Investment Approach The fund seeks as high a level of current income exempt from federal income tax as is consistent with the preservation of capital.To pursue this goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax. The fund also seeks to provide income exempt from the federal alternative minimum tax. The fund invests at least 65% of its assets in municipal bonds with an A or higher credit rating, or the unrated equivalent as determined by Dreyfus. 4 The remaining 35% of the fund s assets may be invested in municipal bonds with a credit quality lower than A, including high yield (or junk) bonds. The dollar-weighted average maturity of the The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) fund s portfolio normally exceeds 10 years, but there are no specific requirements with respect to average portfolio maturity. We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may assess the current interest-rate environment and the municipal bond s potential volatility in different rate environments. We focus on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the fund s assets may be allocated to discount bonds,which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The fund s allocation to either discount bonds or premium bonds will change along with our changing views of the current interest-rate and market environment.We also may look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bond Market Plunged, Then Rebounded Sharply The municipal bond market endured a year of extreme volatility. Soon after the start of the reporting period, the failures of several major financial institutions nearly drew the worldwide banking system to the brink of collapse. Meanwhile, rising unemployment, plunging housing prices and depressed consumer confidence exacerbated the most severe economic downturn since the 1930s.These influences fueled a bear market that drove municipal bond prices to multi-year lows. Investor sentiment began to improve during the first quarter of 2009, as government and monetary authorities aggressive remedial measures appeared to be effective.Additional evidence of economic stabilization later appeared, supporting a sustained fixed-income rally through the reporting period s end. Seasoned Holdings Supported Fund Returns The fund s core holdings of seasoned bonds produced competitive levels of income that helped cushion market declines and bolstered returns during the rally. In addition, when liquidity conditions permitted, we gradually upgraded the fund s overall credit quality by reducing its holdings of lower-rated securities.When making new purchases, we generally emphasized higher-rated bonds with maturities in the 20-year range, 4 which offered most of the yield of longer-term securities but with less volatility. Due to heightened fiscal stresses affecting many municipalities, we generally favored general obligation bonds issued on the state level over those from local issuers. We maintained the fund s average maturity in a range that was somewhat longer than industry averages. This strategy helped the fund capture incrementally higher levels of income and enabled it to participate more fully in the market rally. Supply-and-Demand Factors Appear Favorable Although the borrowing requirements of many states and municipalities increased during the recession, the supply of newly issued municipal bonds has fallen significantly so far in 2009 compared to one year ago.The Build America Bonds program, enacted as part of the U.S. government s economic stimulus package, has diverted a substantial portion of new issuance to the taxable bond market. At the same time, demand for tax-exempt municipal bonds has intensified from investors concerned about the likelihood of higher income taxes. We expect this supply-and-demand dynamic to persist into 2010, potentially supporting municipal bond prices. September 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Neither Class Z nor Class I shares are subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes. Capital gains, if any, are fully taxable. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect, until such time as it gives shareholders at least 90 days prior notice, and at least until August 31, 2010, for Class A, B and C shares. Had these expenses not been absorbed, the fund s returns would have been lower. 2 SOURCE: LIPPER INC. Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. 3 Source: Lipper Inc. 4 The fund may continue to own investment-grade bonds (at the time of purchase), which are subsequently downgraded to below investment grade. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus AMT-Free Municipal Bond Fund Class Z shares and the Barclays Capital Municipal Bond Index Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class Z shares of Dreyfus AMT-Free Municipal Bond Fund on 8/31/99 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the Index ) on that date.All dividends and capital gain distributions are reinvested. Performance for Class A, Class B, Class C and Class shares will vary from the performance of Class Z shares shown above due to differences in charges and expenses. The fund s performance shown in the line graph takes into account all applicable fees and expenses for Class Z shares. The fund invests primarily in municipal securities and its performance shown in the line graph takes into account fees and expenses.The Index is an unmanaged total return performance benchmark for the long-term, investment-grade, tax- exempt bond market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 8/31/09 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 3/31/03 0.87% 2.22% 4.20% without sales charge 3/31/03 3.78% 3.16% 4.68% Class B shares with applicable redemption charge 3/31/03 0.62% 2.33% 4.57% , without redemption 3/31/03 3.35% 2.67% 4.57% , Class C shares with applicable redemption charge 3/31/03 2.01% 2.39% 4.18% without redemption 3/31/03 3.00% 2.39% 4.18% Class I shares 12/15/08 4.05% 3.41% 4.86% Class Z shares 5/6/94 4.12% 3.42% 4.87% The Fund 7 UNDERSTANDING YOUR FUND S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund s prospectus or talk to your financial adviser. Review your fund s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus AMT-Free Municipal Bond Fund from March 1, 2009 to August 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2009 Class A Class B Class C Class I Class Z Expenses paid per $1,000 $ 3.64 $ 6.24 $ 7.53 $ 2.34 $ 2.34 Ending value (after expenses) $1,064.20 $1,061.50 $1,060.10 $1,065.60 $1,065.50 COMPARING YOUR FUND S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2009 Class A Class B Class C Class I Class Z Expenses paid per $1,000 $ 3.57 $ 6.11 $ 7.37 $ 2.29 $ 2.29 Ending value (after expenses) $1,021.68 $1,019.16 $1,017.90 $1,022.94 $1,022.94 Expenses are equal to the fund s annualized expense ratio of .70% for Class A, 1.20% for Class B, 1.45% for Class C, .45% for Class I and .45% for Class Z; multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS August 31, 2009 Long-Term Municipal Coupon Maturity Principal Investments 97.6% Rate (%) Date Amount ($) Value ($) Alabama 1.9% Alabama State Board of Education, Revenue (Calhoun Community College) (Insured; AMBAC) 5.00 5/1/25 5,155,000 5,248,769 Jefferson County Public Building Authority, LR Warrants (Insured; AMBAC) 5.13 4/1/17 2,380,000 1,339,416 Alaska 1.6% Alaska Housing Finance Corporation, Mortgage Revenue 5.10 6/1/12 705,000 705,733 Alaska Industrial Development and Export Authority, Revenue (Providence Health and Services) 5.00 10/1/31 4,790,000 4,714,270 Arizona 1.5% Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/28 2,000,000 2,168,500 Salt River Project Agricultural Improvement and Power District, COP (Desert Basin Independent Trust) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 2,700,000 2,861,676 Arkansas .3% Arkansas Development Finance Authority, Construction Revenue (Public Health Laboratory Project) (Insured; AMBAC) 5.00 12/1/17 1,025,000 1,091,840 California 15.1% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/27 2,000,000 2,146,240 Beaumont Financing Authority, Local Agency Revenue (Insured; AMBAC) 4.75 9/1/33 7,065,000 5,630,522 California, GO 5.25 10/1/16 295,000 295,451 California, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 9/1/10 105,000 a 110,049 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California, GO (Various Purpose) 5.75 4/1/31 6,700,000 7,021,399 California Educational Facilities Authority, Revenue (Pomona College) 0.00 7/1/30 3,005,000 b 1,001,957 California Public Works Board, LR (University of California) (Insured; AMBAC) 5.40 12/1/16 1,000,000 1,007,170 California Statewide Communities Development Authority, Revenue (The Salk Institute for Biological Studies) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/24 1,880,000 1,947,154 Glendale Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/21 1,520,000 b 878,393 Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/26 2,575,000 b 947,214 Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/27 2,000,000 b 681,520 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 2,770,000 2,522,861 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 6,640,000 5,333,514 Los Angeles, Wastewater System Revenue 5.75 6/1/34 2,500,000 2,701,200 Los Angeles Harbor Department, Revenue 5.25 8/1/25 3,500,000 3,710,875 Nevada Joint Union High School District, GO (Insured; FSA) 5.00 8/1/22 1,160,000 1,212,397 Pajaro Valley Unified School District, GO (Insured; FSA) 0.00 8/1/26 1,500,000 b 554,505 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Placer Union High School District, GO (Insured; FSA) 0.00 8/1/27 4,110,000 b 1,371,589 Placer Union High School District, GO (Insured; FSA) 0.00 8/1/28 4,000,000 b 1,239,560 Sacramento County, Airport System Senior Revenue 5.30 7/1/27 2,000,000 2,012,460 Sacramento County, Airport System Senior Revenue 5.38 7/1/28 2,000,000 2,017,340 San Juan Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/20 1,425,000 1,523,026 Tustin Unified School District Community Facilities District Number 97-1, Senior Lien Special Tax Bonds (Insured; FSA) 0.00 9/1/21 1,615,000 b 815,107 University of California Regents, General Revenue 5.75 5/15/31 2,000,000 2,217,940 Walnut Valley Unified School District, GO (Insured; FGIC) 6.50 8/1/19 1,765,000 1,801,218 West Sacramento Redevelopment Agency, Tax Allocation Revenue (West Sacramento Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 4.75 9/1/16 800,000 800,152 Colorado 4.2% Black Hawk, Device Tax Revenue 5.00 12/1/14 500,000 478,475 Black Hawk, Device Tax Revenue 5.00 12/1/18 600,000 524,616 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,000,000 1,126,670 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,200,000 1,306,548 Colorado Health Facilities Authority, Revenue (Porter Place, Inc. Project) (Collateralized; GMNA) 5.88 1/20/20 1,940,000 1,970,458 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado (continued) Colorado Water Resources and Power Development Authority, Drinking Water Revenue 5.25 9/1/15 1,000,000 1,003,130 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/24 2,000,000 1,903,900 Northwest Parkway Public Highway Authority, Senior Revenue (Insured; FSA) (Prerefunded) 0.00 6/15/11 7,300,000 a,b 2,869,995 Prairie Center Metropolitan District Number 3, Limited Property Tax Supported Primary Improvements Revenue 5.40 12/15/31 4,750,000 3,198,650 Delaware 1.9% Delaware Economic Development Authority, PCR (Delmarva Power and Light Company Project) (Insured; AMBAC) 4.90 5/1/11 5,000,000 5,065,150 Delaware Housing Authority, Revenue 5.15 7/1/17 540,000 550,157 Delaware Housing Authority, Revenue 5.40 7/1/24 770,000 792,261 Florida 9.7% Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (Insured; Assured Guaranty) 5.00 4/1/36 5,000,000 4,842,600 Capital Projects Finance Authority, Student Housing Revenue (Capital Projects Loan Program-Florida Universities) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/17 2,000,000 1,932,840 Florida Department of Children and Family Services, COP (South Florida Evaluation Treatment Center Project) 5.00 10/1/21 1,000,000 1,037,730 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Florida Department of Corrections, COP (Okeechobee Correctional Institution) (Insured; AMBAC) 5.00 3/1/15 1,000,000 1,059,820 Florida Intergovernmental Finance Commission, Capital Revenue (Insured; AMBAC) 5.13 2/1/31 3,500,000 3,504,795 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 6.25 10/1/31 3,260,000 3,609,472 Florida State University Financial Assistance Inc., Educational and Athletic Facilities Improvement Revenue (Insured; AMBAC) 5.00 10/1/18 1,705,000 1,771,001 Lee County, Transportation Facilities Revenue (Sanibel Bridges and Causeway Project) (Insured; CIFG) 5.00 10/1/22 1,820,000 1,891,744 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) 5.75 4/1/28 1,250,000 1,297,725 Miami-Dade County School Board, COP (Miami-Dade County School Board Foundation, Inc.) (Insured; AMBAC) 5.00 11/1/26 1,000,000 1,001,120 Orlando, Capital Improvement Special Revenue 4.75 10/1/22 2,875,000 2,879,083 Pace Property Finance Authority Inc., Utility System Improvement Revenue (Insured; AMBAC) 5.13 9/1/12 1,055,000 1,057,711 South Indian River Water Control District, Special Assessment Revenue Improvement (Unit of Development RI-13) (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/21 2,000,000 1,835,980 South Indian River Water Control District, Special Assessment Revenue Improvement (Unit of Development RI-13) (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/26 1,955,000 1,692,756 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) South Indian River Water Control District, Special Assessment Revenue Improvement (Unit of Development RI-13) (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/31 750,000 611,948 University of Central Florida, COP (UCF Convocation Corporation Master Lease Program) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/18 1,765,000 1,729,241 Winter Park, Water and Sewer Revenue (Insured; AMBAC) 5.38 12/1/19 1,525,000 1,638,048 Georgia 4.0% Atlanta, Water and Wastewater Revenue 6.00 11/1/26 1,640,000 1,710,848 Atlanta, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/18 1,200,000 1,247,004 Bulloch County Development Authority, Student Housing LR (Georgia Southern University Project) (Insured; AMBAC) 5.00 8/1/18 970,000 1,027,443 Carrollton Payroll Development Authority, RAC (UWG Athletic Complex, LLC Project) 6.25 6/15/34 3,895,000 4,143,501 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 2,000,000 2,349,180 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty) 5.63 6/15/38 2,000,000 2,090,760 Savannah Economic Development Authority, Revenue (AASU Student Union, LLC Project) (Insured; Assured Guaranty) 5.00 6/15/32 1,240,000 1,262,866 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Idaho 3.4% Boise State University, Student Union and Housing System Revenue (Insured; FGIC) (Prerefunded) 5.38 4/1/12 5,000 a 5,546 Boise-Kuna Irrigation District, Revenue (Arrowrock Hydroelectric Project) 7.38 6/1/40 5,600,000 6,237,728 Caldwell, Parity Lien Sewer Revenue (Insured; FSA) 5.75 9/1/18 2,625,000 2,787,566 Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 6.13 12/1/28 2,500,000 2,713,750 Illinois 4.8% Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 2,500,000 2,638,475 Huntley, Special Service Area Number Nine Special Tax Bonds (Insured; Assured Guaranty) 5.10 3/1/28 3,500,000 3,574,340 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 6.00 2/1/28 750,000 769,365 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 6.25 2/1/33 500,000 511,115 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) (Insured; National Public Finance Guarantee Corp.) 5.75 11/1/28 1,000,000 1,013,410 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 2,000,000 1,619,580 Illinois Health Facilities Authority, Revenue (Delnor-Community Hospital) (Insured; FSA) 5.25 5/15/27 6,000,000 6,211,440 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Kentucky .4% Barbourville, Educational Facilities First Mortgage Revenue (Union College Energy Conservation Project) 5.25 9/1/26 1,500,000 1,358,880 Louisiana 3.4% Louisiana Office Facilities Corporation, LR (Louisiana State Capital Complex Program) (Insured; AMBAC) 5.50 5/1/15 705,000 751,530 Louisiana Office Facilities Corporation, LR (Louisiana State Capital Complex Program) (Insured; National Public Finance Guarantee Corp.) 5.25 3/1/17 4,500,000 4,556,205 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty) 6.00 1/1/23 2,000,000 2,177,120 Orleans Parish School Board, Public School Revenue (Insured; FGIC) 5.20 2/1/14 4,355,000 4,238,591 Maine 1.3% Maine Housing Authority, Mortgage Purchase Bonds 5.35 11/15/21 4,290,000 4,327,795 Maryland 1.9% Hyattsville, Special Obligation Revenue (University Town Center Project) 5.60 7/1/24 1,500,000 1,117,965 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 1,075,000 1,075,441 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue (Single Family Program) 4.75 4/1/13 2,890,000 2,958,233 Maryland Economic Development Corporation, LR (Montgomery County Wayne Avenue Parking Garage Project) 5.25 9/15/14 1,295,000 1,429,939 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan 4.9% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; FSA) 7.00 7/1/27 1,500,000 1,743,975 Jonesville Community Schools, GO Unlimited Tax (School Bond Loan Fund Guaranteed) (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/16 685,000 752,993 Kalamazoo Hospital Finance Authority, HR (Borgess Medical Center) (Insured; FGIC) 6.25 6/1/14 1,000,000 1,198,810 Kent County, Airport Revenue (Gerald R. Ford International Airport) 5.00 1/1/26 2,555,000 2,699,230 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 5.50 7/1/20 1,255,000 1,033,103 Lincoln Consolidated School District, GO Unlimited Tax (School Bond Loan Fund Guaranteed) (Insured; FSA) 5.00 5/1/16 1,155,000 1,269,645 Michigan Hospital Finance Authority, HR (MidMichigan Obligated Group) 5.00 4/15/36 3,750,000 3,299,363 Michigan Public Educational Facilities Authority, LOR (Nataki Talibah Schoolhouse of Detroit Project) 6.50 10/1/30 3,040,000 2,323,746 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/34 3,000,000 2,537,910 Mississippi .6% Horn Lake, Special Assessment Bonds (DeSoto Commons Project) (Insured; AMBAC) 5.00 4/15/16 625,000 685,812 Mississippi Development Bank, Special Obligation Revenue (Waveland, GO Public Improvement Bond Project) (Insured; AMBAC) 5.00 11/1/20 1,315,000 1,376,581 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Missouri .9% Missouri Housing Development Commission, MFHR (Collateralized; FHA) 4.85 12/1/11 255,000 269,563 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 5.25 12/1/16 755,000 779,303 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 5.38 12/1/18 685,000 699,152 Saint Louis County, Annual Appropriation-Supported Tax Increment Revenue (Lambert Airport Eastern Perimeter Redevelopment Project) (Insured; AMBAC) 5.00 2/15/25 1,265,000 1,334,044 Nebraska .7% Municipal Energy Agency of Nebraska, Power Supply System Revenue (Insured; AMBAC) 5.25 4/1/16 2,305,000 2,483,753 New Hampshire .6% New Hampshire Housing Finance Authority, Multi-Family Revenue 5.05 7/1/12 760,000 780,649 New Hampshire Housing Finance Authority, Multi-Family Revenue 5.15 7/1/13 1,175,000 1,204,751 New Jersey 1.3% New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 65,000 80,375 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 185,000 219,388 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 6,000,000 4,107,300 New York 1.6% Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,520,400 North Carolina .7% Charlotte, Water and Sewer System Revenue 5.00 7/1/34 1,000,000 1,046,600 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina (continued) Onslow County Hospital Authority, FHA Insured Mortgage Revenue (Onslow Memorial Hospital Project) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/25 1,250,000 1,271,563 Ohio 3.1% Elyria City School District, GO Classroom Facilities and School Improvement Bonds (Insured; XLCA) 5.00 12/1/35 3,300,000 3,257,001 Lorain, Hospital Improvement Revenue (Lakeland Community Hospital, Inc.) 6.50 11/15/12 465,000 496,439 Maple Heights City School District Board of Education, COP (Wylie Athletic Complex Project) 6.00 11/1/28 1,150,000 1,145,998 Montgomery County, Revenue (Miami Valley Hospital) 6.25 11/15/33 2,000,000 2,056,880 Ohio Water Development Authority, Water Development Revenue (Fresh Water Improvement Series) 4.75 12/1/27 1,550,000 1,576,660 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund) (Toledo School for the Arts Project) 5.50 5/15/28 2,675,000 2,001,087 Oklahoma .6% Oklahoma Development Finance Authority, Health Facilities Revenue (Oklahoma Hospital Association) (Insured; AMBAC) (Prerefunded) 5.13 12/1/10 785,000 a 837,446 Tulsa Industrial Authority, Student Housing Revenue (The University of Tulsa) 5.25 10/1/26 1,135,000 1,148,995 Oregon .9% Oregon, GO (Alternate Energy Project) 6.00 10/1/26 1,400,000 1,640,548 Oregon Department of Administrative Services, Lottery Revenue 5.00 4/1/29 1,500,000 1,581,705 The Fund 19 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania 8.0% Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 2,000,000 1,531,720 Coatesville Area School District, GO (Insured; FSA) 5.25 8/15/17 4,000,000 4,456,520 Dauphin County General Authority, Office and Parking Revenue (Riverfront Office Center Project) 6.00 1/1/25 2,000,000 1,510,640 Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 2,000,000 1,645,900 Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 5.00 12/1/32 1,000,000 978,400 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University of Pennsylvania) 5.88 7/1/38 1,500,000 1,317,795 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 2,760,275 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; FSA) 5.00 12/1/25 2,450,000 2,520,095 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 2,000,000 2,162,500 Philadelphia, GO (Insured; FSA) 5.25 12/15/23 3,500,000 3,643,290 Philadelphia Hospitals and Higher Education Facilities Authority, Health System Revenue (Jefferson Health System) 5.00 5/15/11 1,410,000 1,420,406 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/14 270,000 283,894 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 6.25 12/1/11 730,000 a 821,272 Washington County Industrial Development Authority, PCR (West Penn Power Company Mitchell Station Project) (Insured; AMBAC) 6.05 4/1/14 2,500,000 2,501,675 Texas 12.1% Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 6.00 1/1/15 1,580,000 1,583,128 Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 5.75 1/1/24 2,750,000 2,078,450 Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 5.75 1/1/34 1,000,000 713,910 Coastal Water Authority, Water Conveyance System Revenue (Insured; AMBAC) 6.25 12/15/17 2,170,000 2,179,331 Corpus Christi, Combination Tax and Municipal Hotel Occupancy Tax Revenue, Certificates of Obligation (Insured; FSA) 5.50 9/1/18 1,955,000 2,124,870 Corpus Christi, Utility System Revenue (Insured; FSA) 5.00 7/15/21 1,000,000 1,032,650 Del Mar College District, Limited Tax Bonds (Insured; FGIC) 5.25 8/15/17 1,295,000 1,444,974 Denton, GO (Insured; CIFG) 5.00 2/15/22 450,000 480,996 Denton Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/23 135,000 b 62,834 El Paso Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/20 415,000 447,304 The Fund 21 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Galveston County, Combination Tax and Revenue Certificates of Obligation (Insured; AMBAC) 5.25 2/1/18 1,000,000 1,072,860 Houston, Tax and Revenue Certificates of Obligation (Prerefunded) 5.63 3/1/11 300,000 a 321,423 Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 5.00 8/1/21 525,000 532,340 Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 5.00 8/1/21 740,000 750,345 Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 5.00 8/1/29 1,000,000 1,000,320 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/30 4,000,000 b 1,297,480 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/31 9,110,000 b 2,781,192 Lubbock Health Facilities Development Corporation, Revenue (Sears Plains Retirement Corporation Project) (Collateralized; GNMA) 5.50 1/20/21 995,000 1,018,970 Lubbock Housing Finance Corporation, MFHR (Las Colinas, Quail Creek and Parkridge Place Apartments Projects) 6.00 7/1/22 1,175,000 945,640 McKinney, Tax and Limited Pledge Waterworks and Sewer System Revenue, Certificates of Obligation (Insured; AMBAC) 5.00 8/15/26 1,300,000 1,363,492 22 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.50 8/15/20 1,100,000 1,201,266 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/27 1,000,000 b 402,990 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/28 4,675,000 b 1,767,991 Montgomery Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/25 1,315,000 1,401,382 North Harris Montgomery Community College District, Limited Tax GO Building Bonds (Insured; National Public Finance Guarantee Corp.) 5.38 2/15/17 145,000 157,184 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty) 5.75 1/1/40 3,000,000 3,166,230 North Texas Tollway Authority, Revenue (Insured; Assured Guaranty) 5.63 1/1/33 5,000,000 5,262,700 Pearland Economic Development Corporation, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 1,035,000 1,053,961 San Antonio, Electric and Gas Systems Revenue 5.50 2/1/20 255,000 311,077 San Antonio, GO 5.00 2/1/16 120,000 120,358 Schertz-Cibolo Universal City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 2/1/32 5,545,000 b 1,638,381 The Fund 23 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Sharyland Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/17 1,130,000 1,231,406 Texas National Research Laboratory Commission Financing Corporation, LR (Superconducting Super Collider Project) 6.95 12/1/12 490,000 540,264 Utah .4% Intermountain Power Agency, Subordinated Power Supply Revenue 5.25 7/1/22 1,250,000 1,307,437 Virginia .7% Fairfax County Redevelopment and Housing Authority, LR (James Lee Community Center) 5.25 6/1/19 1,120,000 1,177,837 Middle River Regional Jail Authority, Jail Facility Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 5/15/19 1,200,000 1,278,072 Washington 2.4% FYI Properties, LR (State of Washington Department of Information Services Project) 5.50 6/1/34 1,000,000 1,014,990 Washington Economic Development Finance Authority, EDR (Benaroya Research Institute at Virginia Mason Project) 4.00 6/1/24 2,645,000 2,419,329 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 3,500,000 3,736,215 24 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington (continued) Washington Health Care Facilities Authority, Revenue (MultiCare Health System) (Insured; Assured Guaranty) 5.50 8/15/24 1,000,000 1,035,640 Wisconsin .9% Milwaukee Housing Authority, MFHR (Veterans Housing Projects) (Collateralized; FNMA) 5.10 7/1/22 1,000,000 1,058,270 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 2,000,000 2,185,880 U.S. Related 1.8% Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/26 1,000,000 970,030 Puerto Rico Public Finance Corporation, Revenue (Insured; FSA) 6.00 8/1/26 1,500,000 1,831,755 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 3,250,000 3,395,503 Total Long-Term Municipal Investments (cost $338,470,422) Short-Term Municipal Investments .6% California .2% Irvine Reassessment District Number 85-7, Limited Obligation Improvement Bonds (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.35 9/1/09 700,000 c 700,000 The Fund 25 STATEMENT OF INVESTMENTS (continued) Short-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Nebraska .1% Lancaster County Hospital Authority Number 1, Health Facilities Revenue (Immanuel Health Systems-Williamsburg Project) (LOC; Allied Irish Banks) 0.22 9/1/09 200,000 c 200,000 Texas .3% Tarrant County Health Facilities Development Corporation, Revenue (The Cumberland Rest, Inc. Project) (LOC; HSH Nordbank) 0.80 9/1/09 1,000,000 c 1,000,000 Total Short-Term Municipal Investments (cost $1,900,000) Total Investments (cost $340,370,422) 98.2% Cash and Receivables (Net) 1.8% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand note rate shown is the interest rate in effect at August 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 26 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 27 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moody s or Standard & Poor s Value (%) AAA Aaa AAA 37.5 AA Aa AA 20.1 A A A 22.9 BBB Baa BBB 7.6 BB Ba BB 2.3 B B B .4 F1 MIG1/P1 SP1/A1 .6 Not Rated d Not Rated d Not Rated d 8.6 Based on total investments. d Securities which, while not rated by Fitch, Moody s and Standard & Poor s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 28 STATEMENT OF ASSETS AND LIABILITIES August 31, 2009 Cost Value Assets ($): Investments in securities See Statement of Investments 340,370,422 336,534,064 Cash 1,465,976 Interest receivable 4,694,402 Receivable for shares of Common Stock subscribed 240,744 Prepaid expenses 23,248 Liabilities ($): Due to The Dreyfus Corporation and affiliates Note 3(c) 159,417 Payable for shares of Common Stock redeemed 142,657 Accrued expenses 70,220 Net Assets ($) Composition of Net Assets ($): Paid-in capital 352,660,801 Accumulated net realized gain (loss) on investments (6,238,303) Accumulated net unrealized appreciation (depreciation) on investments (3,836,358) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Class Z Net Assets ($) 95,477,455 1,412,782 13,220,358 85,539 232,390,006 Shares Outstanding 7,287,595 107,784 1,009,209 6,528 17,730,096 Net Asset Value Per Share ($) See notes to financial statements. The Fund 29 STATEMENT OF OPERATIONS Year Ended August 31, 2009 Investment Income ($): Interest Income Expenses: Management fee Note 3(a) 1,917,702 Shareholder servicing costs Note 3(c) 475,696 Distribution fees Note 3(b) 84,695 Registration fees 71,152 Professional fees 69,470 Custodian fees Note 3(c) 40,261 Directors fees and expenses Note 3(d) 29,609 Prospectus and shareholders reports 11,140 Loan commitment fees Note 2 6,601 Interest expense Note 2 119 Miscellaneous 54,630 Total Expenses Less reduction in management fee due to undertaking Note 3(a) (993,574) Less reduction in fees due to earnings credits Note 1(b) (6,327) Net Expenses Investment Income Net Realized and Unrealized Gain (Loss) on Investments Note 4 ($): Net realized gain (loss) on investments (4,747,081) Net unrealized appreciation (depreciation) on investments 964,927 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 30 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2009 a 2008 Operations ($): Investment income net 15,541,452 15,664,264 Net realized gain (loss) on investments (4,747,081) 245,379 Net unrealized appreciation (depreciation) on investments 964,927 (7,320,630) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income net: Class A Shares (3,786,367) (3,321,541) Class B Shares (70,163) (111,552) Class C Shares (399,062) (290,967) Class I Shares (1,467) Class Z Shares (11,244,522) (11,923,505) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 35,712,831 27,618,826 Class B Shares 257,616 588,649 Class C Shares 6,350,246 2,071,875 Class I Shares 81,549 Class Z Shares 7,979,621 10,778,759 Dividends reinvested: Class A Shares 2,508,776 2,346,506 Class B Shares 39,406 61,364 Class C Shares 164,773 109,794 Class I Shares 1,084 Class Z Shares 7,937,340 8,338,652 Cost of shares redeemed: Class A Shares (24,108,937) (21,656,059) Class B Shares (1,218,272) (1,465,087) Class C Shares (1,745,043) (1,187,212) Class Z Shares (32,054,365) (30,030,556) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 344,421,798 353,904,839 End of Period The Fund 31 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended August 31, 2009 a 2008 Capital Share Transactions: Class A b Shares sold 2,856,437 2,052,601 Shares issued for dividends reinvested 199,384 175,332 Shares redeemed (1,923,823) (1,602,100) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 20,618 43,695 Shares issued for dividends reinvested 3,139 4,585 Shares redeemed (96,170) (109,344) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 503,395 153,587 Shares issued for dividends reinvested 13,050 8,205 Shares redeemed (139,574) (88,507) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 6,443 Shares issued for dividends reinvested 85 Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 632,269 801,821 Shares issued for dividends reinvested 631,371 622,764 Shares redeemed (2,593,735) (2,231,685) Net Increase (Decrease) in Shares Outstanding a The fund commenced offering Class I shares on December 15, 2008. b During the period ended August 31, 2009, 18,768 Class B shares representing $237,450 were automatically converted to 18,783 Class A shares and during the period ended August 31, 2008, 36,543 Class B shares representing $493,136 were automatically converted to 36,558 Class A shares. See notes to financial statements. 32 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund s financial statements. Year Ended August 31, Class A Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 13.23 13.50 13.81 13.97 13.85 Investment Operations: Investment income net a .59 .58 .55 .55 .54 Net realized and unrealized gain (loss) on investments (.13) (.27) (.30) (.16) .14 Total from Investment Operations .46 .31 .25 .39 .68 Distributions: Dividends from investment income net (.59) (.58) (.56) (.55) (.55) Dividends from net realized gain on investments (.01) Total Distributions (.59) (.58) (.56) (.55) (.56) Net asset value, end of period 13.10 13.23 13.50 13.81 13.97 Total Return (%) b 3.78 2.35 1.79 2.92 5.01 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .99 .98 .99 1.01 .99 Ratio of net expenses to average net assets .70 .70 .69 .69 .69 Ratio of net investment income to average net assets 4.70 4.33 4.05 4.03 3.92 Portfolio Turnover Rate 31.77 49.59 43.08 17.59 9.47 Net Assets, end of period ($ x 1,000) 95,477 81,428 74,676 3,970 3,574 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. The Fund 33 FINANCIAL HIGHLIGHTS (continued) Year Ended August 31, Class B Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 13.23 13.51 13.81 13.98 13.85 Investment Operations: Investment income net a .52 .51 .49 .48 .48 Net realized and unrealized gain (loss) on investments (.11) (.27) (.30) (.16) .14 Total from Investment Operations .41 .24 .19 .32 .62 Distributions: Dividends from investment income net (.53) (.52) (.49) (.49) (.48) Dividends from net realized gain on investments (.01) Total Distributions (.53) (.52) (.49) (.49) (.49) Net asset value, end of period 13.11 13.23 13.51 13.81 13.98 Total Return (%) b 3.35 1.77 1.36 2.34 4.57 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.61 1.54 1.57 1.56 1.54 Ratio of net expenses to average net assets 1.20 1.20 1.19 1.19 1.19 Ratio of net investment income to average net assets 4.22 3.84 3.57 3.55 3.46 Portfolio Turnover Rate 31.77 49.59 43.08 17.59 9.47 Net Assets, end of period ($ x 1,000) 1,413 2,385 3,260 600 544 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 34 Year Ended August 31, Class C Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 13.23 13.50 13.81 13.98 13.85 Investment Operations: Investment income net a .50 .48 .44 .46 .44 Net realized and unrealized gain (loss) on investments (.13) (.27) (.30) (.18) .14 Total from Investment Operations .37 .21 .14 .28 .58 Distributions: Dividends from investment income net (.50) (.48) (.45) (.45) (.44) Dividends from net realized gain on investments (.01) Total Distributions (.50) (.48) (.45) (.45) (.45) Net asset value, end of period 13.10 13.23 13.50 13.81 13.98 Total Return (%) b 3.00 1.59 1.02 2.08 4.30 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.74 1.73 1.74 1.76 1.74 Ratio of net expenses to average net assets 1.45 1.45 1.44 1.44 1.44 Ratio of net investment income to average net assets 3.93 3.58 3.32 3.29 3.20 Portfolio Turnover Rate 31.77 49.59 43.08 17.59 9.47 Net Assets, end of period ($ x 1,000) 13,220 8,364 7,549 611 539 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. The Fund 35 FINANCIAL HIGHLIGHTS (continued) Year Ended Class I Shares August 31, 2009 a Per Share Data ($): Net asset value, beginning of period 11.65 Investment Operations: Investment income net b .45 Net realized and unrealized gain (loss) on investments 1.45 Total from Investment Operations 1.90 Distributions: Dividends from investment income net (.45) Net asset value, end of period 13.10 Total Return (%) 16.46 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .96 d Ratio of net expenses to average net assets .45 d Ratio of net investment income to average net assets 4.91 d Portfolio Turnover Rate 31.77 Net Assets, end of period ($ x 1,000) 86 a From December 15, 2008 (commencement of initial offering) to August 31, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. 36 Year Ended August 31, Class Z Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 13.23 13.51 13.81 13.98 13.86 Investment Operations: Investment income net a .62 .62 .59 .59 .58 Net realized and unrealized gain (loss) on investments (.12) (.28) (.30) (.17) .13 Total from Investment Operations .50 .34 .29 .42 .71 Distributions: Dividends from investment income net (.62) (.62) (.59) (.59) (.58) Dividends from net realized gain on investments (.01) Total Distributions (.62) (.62) (.59) (.59) (.59) Net asset value, end of period 13.11 13.23 13.51 13.81 13.98 Total Return (%) 4.12 2.53 2.11 3.11 5.28 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .77 .76 .76 .77 .75 Ratio of net expenses to average net assets .45 .45 .44 .44 .44 Ratio of net investment income to average net assets 4.97 4.58 4.31 4.30 4.21 Portfolio Turnover Rate 31.77 49.59 43.08 17.59 9.47 Net Assets, end of period ($ x 1,000) 232,390 252,246 268,420 192,404 207,034 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 37 NOTES TO FINANCIAL STATEMENTS NOTE 1 Significant Accounting Policies: Dreyfus AMT-Free Municipal Bond Fund (the fund ) is a separate non-diversified series of Dreyfus Municipal Funds, Inc. (the Company ), which is registered under the Investment Company Act of 1940, as amended (the Act ), as an open-end management investment company and operates as a series company that offers four series, including the fund. The fund s investment objective is to provide investors with as high a level of current income exempt from federal income tax as is consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus ), a wholly-owned subsidiary of The Bank of New York Mellon Corporation ( BNY Mellon ), serves as the fund s investment adviser. At a meeting of the fund s Board of Directors held on July 25, 2008, the Board approved, effective December 1, 2008, a proposal to change the name of the fund from Dreyfus Premier AMT-Free Municipal Bond Fund to Dreyfus AMT-Free Municipal Bond Fund . On July 25, 2008, the fund s Board of Directors approved, effective December 15, 2008 adding Class I shares. MBSC Securities Corporation (the Distributor ), a wholly-owned subsidiary of the Manager, is the distributor of the fund s shares. The fund is authorized to issue 600 million shares of $.001 par value Common Stock.The fund currently offers five classes of shares: Class A (100 million shares authorized), Class B (100 million shares authorized), Class C (100 million shares authorized), Class I (100 million shares authorized) and Class Z (200 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge ( CDSC ) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase and Class I shares are sold at net asset value per share only to institutional investors. Class Z shares are 38 closed to new investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of August 31, 2009, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 858 Class I shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The fund s financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service ) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements ( FAS 157 ). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the fund s investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the fund s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2009 in valuing the fund s investments: Level 2 Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds 336,534,064 Other Financial Instruments Liabilities ($) Other Financial Instruments Other financial instruments include derivative instruments such as futures, forward foreign currency exchange contracts, swap contracts and any options contracts.Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. 40 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code ).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended August 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At August 31, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $283,362, accumulated capital losses $2,357,871 and unrealized depreciation $3,728,384. In addition, the fund had $3,988,406 of capital losses realized after October 31, 2008, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to August 31, 2009. If not applied, $1,278,066 of the carryover expires in fiscal 2010, $74,950 expires in fiscal 2012, $7,447 expires in fiscal 2013 and $997,408 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2009 and August 31, 2008 were as follows: tax exempt income $15,499,878 and $15,621,567 and ordinary income $1,703 and $25,998, respectively. During the period ended August 31, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments and capital loss carryover expiration, the fund decreased accumulated undistributed investment income-net by $39,871, increased accumulated net realized gains (losses) on investments by $784,726 and decreased paid-in capital by $744,855. Net assets and net asset value per share were not affected by this reclassification. NOTE 2 Bank Lines of Credit: Prior to October 15, 2008, the fund participated with other Dreyfus-managed funds in a $350 million redemption credit facility. Effective 42 October 15, 2008, the fund participates with other Dreyfus-managed funds in a $145 million credit facility led by Citibank, N.A. and a $300 million credit facility provided by The Bank of New York Mellon (each, a Facility ), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. The average amount of borrowings outstanding under the Facilities during the period end August 31, 2009 was $8,500, with a related weighted average annualized interest rate of 1.41%. NOTE 3 Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .60% of the value of the fund s average daily net assets and is payable monthly. The Manager has undertaken, until such time as it gives shareholders at least 90 days notice, to waive receipt of its fees and/or assume the expenses of the fund so that fund expenses, exclusive of shareholder services plan fees, Rule 12b-1 distribution plan fees, taxes, brokerage fees, interest on borrowings, commitment fees and extraordinary expenses, do not exceed an annual rate of .45% of the value of the fund s average daily net assets.The reduction in management fee, pursuant to the undertaking, amounted to $993,574 during the period ended August 31, 2009. During the period ended August 31, 2009, the Distributor retained $17,444 from commissions earned on sales of the fund s Class A shares, and $3,393 and $2,722 from CDSCs on redemptions of the fund s Class B and Class C shares, respectively. The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) (b) Under the Distribution Plan (the Plan ) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended August 31, 2009, Class B and Class C shares were charged $8,334 and $76,361, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of Class A, Class B and Class C shares for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended August 31, 2009, Class A, Class B and Class C shares were charged $201,940, $4,167 and $25,453 respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan applicable to Class Z shares, Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the average daily net assets attributable to Class Z shares for certain allocated expenses with respect to servicing and/or maintaining Class Z shareholder accounts. The services provided may include personal services relating to Class Z shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of Class Z shareholder accounts. During the period ended August 31, 2009, Class Z shares were charged $120,986 pursuant to the Shareholder Services Plan. 44 The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended August 31, 2009, the fund was charged $57,645 pursuant to the transfer agency agreement. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended August 31, 2009, the fund was charged $6,327 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended August 31, 2009, the fund was charged $40,261 pursuant to the custody agreement. During the period ended August 31, 2009, the fund was charged $6,097 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $170,981, Rule 12b-1 distribution plan fees $8,707, shareholder services plan fees $31,773, custodian fees $9,965, chief compliance officer fees $2,784 and transfer agency per account fees $21,155, which are offset against an expense reimbursement currently in effect in the amount of $85,948. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 45 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 4 Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended August 31, 2009, amounted to $105,295,439 and $99,748,512, respectively. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities ( FAS 161 ). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period ended August 31, 2009, FAS 161 disclosures did not impact the notes to the financial statements. At August 31, 2009, the cost of investments for federal income tax purposes was $340,262,448; accordingly, accumulated net unrealized depreciation on investments was $3,728,384, consisting of $11,483,385 gross unrealized appreciation and $15,211,769 gross unrealized depreciation. NOTE 5 Plan of Reorganization: At a meeting on July 20, 2009, the Board of Trustees approved separate Agreements and Plans of Reorganization between the fund and each of Dreyfus Virginia Fund (the Virginia Fund ), Dreyfus North Carolina Fund (the North Carolina Fund ) and Dreyfus Michigan Fund (the Michigan Fund ), (each, a Fund and a series of Dreyfus State Municipal Bond Funds and collectively, the Funds ), (the Acquired Funds ), providing for the Acquired Funds to merge into the fund as part of a tax-free reorganization.The mergers, which are subject to the approval of the respective Acquired Fund s shareholders, on or about 46 November 19, 2009, currently are anticipated to occur on or about January 19, 2010, with respect to theVirginia Fund, on or about January 26, 2010, with respect to the North Carolina Fund, and on or about January 28, 2010, with respect to the Michigan Fund. On those dates, the Acquired Fund s Class A, Class B and Class C shares will be merged into Class A, Class B, and Class C shares of the fund. On its merger date, the Acquired Fund would exchange all of its assets at net asset value, subject to liabilities,for an equivalent value of shares of the fund.Such shares will be distributed pro rata to shareholders of the Acquired Fund so that each shareholder receives a number of shares of the fund equal to the aggregate net asset value of the shareholder s Acquired Fund s shares. NOTE 6 Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through October 26, 2009, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 47 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus AMT-Free Municipal Bond Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus AMT-Free Municipal Bond Fund (formerly Dreyfus Premier AMT-Free Municipal Bond Fund) (one of the series comprising Dreyfus Municipal Funds, Inc.) as of August 31, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the periods indicated therein.These financial statements and financial highlights are the responsibility of the Fund s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2009 by correspondence with the custodian.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus AMT-Free Municipal Bond Fund at August 31, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York October 26, 2009 48 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended August 31, 2009 as exempt-interest dividends (not generally subject to regular federal income tax) except $1,703 that is being designated as an ordinary income distribution for reporting purposes. Where required by federal tax law rules, shareholders will receive notification of their portion of the fund s taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2009 calendar year on Form 1099-DIV and their portion of the fund s tax-exempt dividends paid for the 2009 calendar year on Form 1099-INT, both which will be mailed in early 2010. The Fund 49 BOARD MEMBERS INFORMATION (Unaudited) 50 The Fund 51 BOARD MEMBERS INFORMATION (Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Arnold S. Hiatt, Emeritus Board Member 52 OFFICERS OF THE FUND (Unaudited) The Fund 53 OFFICERS OF THE FUND (Unaudited) (continued) 54 NOTES Dreyfus BASIC New Jersey Municipal Money Market Fund ANNUAL REPORT August 31, 2009 Save time. Save paper. View your next shareholder report online as soon as it s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund s Expenses 6 Comparing Your Fund s Expenses With Those of Other Funds 7 Statement of Investments 16 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 20 Notes to Financial Statements 27 Report of Independent Registered Public Accounting Firm 28 Important Tax Information 29 Board Members Information 32 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus BASIC New Jersey Municipal Money Market Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this annual report for Dreyfus BASIC New Jersey Municipal Money Market Fund, covering the 12-month period from September 1, 2008, through August 31, 2009. At long last, the current recession cycle appears to be winding down. After generally slumping since December 2007, we expect U.S. economic growth to pick up during the third quarter of 2009.
